Citation Nr: 9916253	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  97-32 268A	)	DATE
	)
	)
	)


THE ISSUES

1.  Whether November 1984 and June 1988 Board of Veterans' 
Appeals decisions denying a disability rating in excess of 10 
percent for a left thigh disability should be revised or 
reversed on the grounds of clear and unmistakable error.  

2.  Whether a June 1988 Board of Veterans' Appeals decision 
failing to address the issue of entitlement to service 
connection for left hip disability as a separate claim should 
be revised or reversed on the grounds of clear and 
unmistakable error.  

3.  Whether a June 1988 Board of Veterans' Appeals decision 
denying service connection for a back disability should be 
revised or reversed on the grounds of clear and unmistakable 
error.  

4.  Whether a June 1988 Board of Veterans' Appeals decision 
failing to adjudicate claim of entitlement to a total 
compensation rating based on unemployability should be 
revised or reversed on the grounds of clear and unmistakable 
error.  


REPRESENTATION

Appellant represented by:	Edward A. Zimmerman, Attorney


APPEARANCE AT ORAL ARGUMENT

Appellant and his attorney-representative


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the appellant alleging 
clear and unmistakable error in Board decisions dated in 
November 1984 and June 1988.  Other issues prosecuted by the 
veteran and arising from adverse decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota, are addressed in a separate Board decision 
under Docket Number 94-47 193.  

The veteran and his attorney-representative appeared at a 
hearing before the undersigned Board member at the St. Paul, 
Minnesota, RO in August 1998.  At that time, the attorney-
representative raised allegations of clear and unmistakable 
error in prior Board decisions.  A transcript of that hearing 
is of record.  The attorney-representative elaborated on 
these allegations in separate briefs and correspondence 
associated with the record in this case.  

The Rules of Practice for the adjudication of claims of clear 
and unmistakable error in prior Board decisions were 
published in the Federal Register in January 1999 and became 
effective in February 1999.  The Board forwarded a copy of 
those rules to the attorney-representative in a letter dated 
March 12, 1999.  As the claims of clear and unmistakable 
error in the prior Board decisions addressed a number of the 
issues before the Board under Docket Number 94-47 193, it was 
initially believed that the clear and unmistakable error 
claims could be consolidated under the same docket number.  
Rule 1405(a) of the Rules of Practice (to be codified at 38 
C.F.R. 20.1405(a)), provides that where, as here, an appeal 
is pending on the same underlying issue at the time the clear 
and unmistakable error motion is received, the motion and the 
appeal may be consolidated under the same docket number and 
disposed of as part of the same proceeding.  The attorney-
representative was so informed in the Board's letter of March 
12, 1999.  On April 5, 1999, the attorney-representative 
faxed his reply to the Board, setting forth his contentions.  
However, on March 26, 1999, Chairman's Memorandum No. 01-99-
12 was promulgated.  Paragraph 4d of that memorandum provides 
that a case before the Board for review of a prior Board 
decision for clear and unmistakable error under 38 U.S.C. § 
7111 "must always be assigned a separate docket number."  
The allegations involving clear and unmistakable error in the 
prior Board decisions are thus addressed separately under the 
docket number on the title page of this decision.  Although 
the attorney-representative was informed otherwise in the 
Board's letter of March 12, 1999, the Board is of the opinion 
that no prejudice accrues to the veteran from the procedure 
adopted herein.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this original action has been obtained.  

2.  The veteran's original claim for compensation benefits 
was received on January 27, 1982.  

3.  In a rating decision dated May 13, 1982, service 
connection was established for residuals of a shell fragment 
wound of the medial surface of the left thigh and for a 
healed superficial shell fragment wound of the upper chest; 
service connection was denied for a left knee scar and for 
internal derangement of the left knee.  

4.  The left thigh wound was rated noncompensably disabling 
under Code 5313, and the upper chest wound was rated 
noncompensably disabling under Code 7805, from the date of 
receipt of the original claim for compensation benefits.  

5.  In July 1982, the veteran disagreed with the denial of 
service connection for a left knee scar and for internal 
derangement of the left knee and, following issuance of a 
statement of the case, he perfected his appeal.  

6.  By a rating decision dated November 16, 1983, service 
connection was granted for left knee disability (except for a 
left knee scar), and the service-connected disability was 
reclassified as a shell fragment wound of the medial surface 
of the left thigh with postoperative lateral patellofemoral 
pain syndrome (left thigh disability).  

7.  The reclassified left thigh disability was rated in 
November 1983 as 10 percent disabling under Diagnostic Code 
5315 from the date of receipt of the original claim.  

8.  The veteran disagreed with the evaluation assigned, but 
the Board in November 1984 denied his claim of entitlement to 
an evaluation in excess of 10 percent for the reclassified 
left thigh disability.  

9.  The Board's decision in November 1984 was based on an 
evaluation of the evidence before it at that time and is not 
shown to have been clearly and unmistakably erroneous, either 
in fact or law.  

10.  In a rating decision dated in August 1985, service 
connection was denied for left L5 radiculopathy secondary to 
the service-connected left thigh disability, and the veteran 
was informed of this determination in a letter dated later in 
August.  

11.  The August 1985 letter of notification informed the 
veteran that there was no reasonable medical basis to 
associate his left L5 radiculopathy, which resulted in his 
back and left hip pain, with his service-connected left thigh 
disability.  

12.  The veteran disagreed with the denial of his claim for 
service connection for a back disability, but he did not 
specifically disagree with the notification letter 
associating his left hip pain with his low back disorder.  

13.  The veteran's claim for service connection for a back 
disability, including as secondary to service-connected left 
thigh disability, was denied by the Board in June 1988; the 
Board also denied the veteran's reopened claim for a rating 
in excess of 10 percent for his left thigh disability.  

14. The Board's decision in June 1988 was based on an 
evaluation of the evidence before it at that time and is not 
shown to have been clearly and unmistakably erroneous, either 
in fact or law.  

15.  The veteran's informal claim of entitlement to a total 
compensation rating based on unemployability was received on 
June 21, 1985, but the RO did not then forward a formal 
application for unemployability benefits to the veteran.  

16.  In March 1991, the veteran filed a claim of entitlement 
to increased evaluations for his service-connected 
disabilities.  

17.  The veteran's initial formal claim for a total 
compensation rating based on unemployability (VA Form 21-
8940) was received in June 1995.  

18.  By a rating decision dated in March 1997, the effective 
date for a total compensation rating based on unemployability 
was established as March 25, 1991, the date of receipt of the 
veteran's reopened claim for increased evaluations.  

19.  Prior to March 25, 1991, service connection was in 
effect only for left thigh disability, rated 10 percent 
disabling; right knee disability productive of slight knee 
impairment; and a superficial wound of the upper chest, rated 
noncompensably disabling.  

20.  It was not factually ascertainable prior to March 25, 
1991, that the veteran was unemployable solely as a 
consequence of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The May 1982 and November 1983 rating decisions denying 
an evaluation in excess of 10 percent for service-connected 
left thigh disability were subsumed by the November 15, 1984, 
Board decision.  38 C.F.R. § 20.1104 (1998).  

2.  An effective date earlier than March 25, 1991, for the 
assignment of a 30 percent evaluation for service-connected 
left thigh disability, based on clear and unmistakable error 
in Board decisions of November 15, 1984, and June 3, 1988, is 
not warranted.  38 U.S.C.A. § 7111 (West Supp. 1998); 64 Fed. 
Reg. 2138-2141 (1999) (to be codified at 38 C.F.R. 
§§ 20.1400-20.1411).  

3.  An effective date earlier than March 25, 1991, for a 
grant of service connection for left hip disability as a 
separate claim, based on clear and unmistakable error in 
Board decision of June 3, 1988, is not warranted.  
38 U.S.C.A. § 7111 (West Supp. 1998); 64 Fed. Reg. 2138-2141 
(1999) (to be codified at 38 C.F.R. §§ 20.1400-20.1411).  

4.  An effective date earlier than March 25, 1991, for a 
grant of service connection for back disability, based on 
clear and unmistakable error in a Board decision of June 3, 
1988, is not warranted.  38 U.S.C.A. § 7111 (West Supp. 
1998); 64 Fed. Reg. 2138-2141 (1999) (to be codified at 38 
C.F.R. §§ 20.1400-20.1411).  

5.  An effective date earlier than March 25, 1991, for the 
assignment of a total compensation rating based on 
unemployability due to clear and unmistakable error in a 
Board decision of June 3, 1988, in failing to adjudicate a 
pending claim for a total compensation rating is not 
warranted.  38 U.S.C.A. § 7111 (West Supp. 1998); 64 Fed. 
Reg. 2138-2141 (1999) (to be codified at 38 C.F.R. 
§§ 20.1400-20.1411).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Left thigh disability

It was initially contended by the attorney-representative on 
behalf of the veteran that there was clear and unmistakable 
error in the rating decisions of May 13, 1982, and November 
16, 1983, in failing to assign a 30 percent evaluation for 
the service-connected left thigh disability.  However, the 
May 1982 and November 1983 rating decisions were subsumed in 
the Board decision of November 15, 1984, affirming the denial 
of an evaluation greater than 10 percent for the left thigh 
disability.  Carpenter v. West, 11 Vet. App. 140, 144 (1998); 
Duran v. Brown, 7 Vet. App. 216, 224 (1994).  

Accordingly, the attorney-representative alleged clear and 
unmistakable error in the Board decision of November 15, 
1984, in failing to grant a 30 percent evaluation for the 
service-connected left thigh disability.  Under previous law, 
a claimant was precluded from collaterally attacking a prior 
final Board decision by alleging clear and unmistakable error 
in a rating decision that was subsumed in that decision.  
Duran.  However, effective November 21, 1997, the provisions 
of Pub. L. No. 105-111, 111 Stat. 2271 (codified at 
38 U.S.C.A. § 7111 (West Supp. 1998)) permit challenges to 
decisions of the Board on the grounds of clear and 
unmistakable error.  Final regulations amending the Rules of 
Practice before the Board were promulgated and became 
effective February 12, 1999, providing for procedures to 
challenge prior Board decisions on the basis of clear and 
unmistakable error.  64 Fed. Reg. 2134-2141 (1999).  It is 
apparent, however, that Congress, in creating § 7111, 
intended VA to follow the established case law defining clear 
and unmistakable error.  64 Fed. Reg. 2134, 2137 (1999).  
This case law is found primarily in the precedent opinions of 
the United States Court of Veterans Appeals, now known as the 
United States Court of Appeals for Veterans Claims (Court).  
Clear and unmistakable error is defined in Rule 1403(a) of 
the Rules of Practice (to be codified at 38 C.F.R. 
§ 20.1403(a)) as "the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law as it 
existed when that decision was made.  64 Fed. Reg. 2134, 2139 
(1999) (to be codified at 38 C.F.R. § 20.1403(b)); see 
Russell v. Principi, 3 Vet. App. 310, 314 (1992).  

Although the attorney-representative has argued strenuously 
that the left thigh disability was incorrectly rated from the 
effective date of service connection for that disability, it 
is apparent from a careful scrutiny of his arguments that his 
allegation of clear and unmistakable error in the November 
1984 Board decision goes only to a dispute over how the Board 
evaluated the evidence before it.  Moderate muscle injury 
warranted a 10 percent evaluation under Diagnostic Code 5315 
(the mesial thigh group) at the time of the Board's decision.  
The Board found that there was no neurological involvement 
with respect to the left thigh wound, a finding completely 
consistent with the evidence of the veteran's service medical 
records, which likewise revealed no neurological involvement 
as a consequence of the wound.  The Board also found that the 
left knee was stable and had a range of motion from zero to 
85 degrees.  Then as now, flexion limited to 85 degrees is 
noncompensable under Diagnostic Code 5260.  The Board was 
entitled to regard the left thigh and knee disability as one 
disability for rating purposes because essentially 
overlapping functions were involved.  Then as now, the rule 
against pyramiding prohibited evaluating the same service-
connected disability under multiple diagnostic codes in order 
to artificially inflate the service-connected evaluation.  38 
C.F.R. § 4.14 (1998).  Rather, the evaluation was assigned 
that most accurately reflected the overall disability picture 
shown for the specific anatomical part involved and the 
degree of functional impairment resulting from the service-
connected disability that was actually demonstrated.  In 
effect, the Board found that the overall disability picture 
with respect to the left thigh and knee equated only to 
moderate muscle injury under Diagnostic Code 5315.  The same 
result would have obtained had the disability been rated 
under Diagnostic Code 5314.  

Although the attorney-representative essentially contends 
that the left thigh and knee disability in combination 
equated to a much more severe degree of muscle injury under 
the pertinent diagnostic code, the fact remains that this was 
a matter of the interpretation of the evidence before the 
Board at that time.  The record showed that the initial wound 
was not significantly disabling, and that disability picture 
was not significantly different when the Board considered the 
case in November 1984, especially in light of the relatively 
slight knee impairment demonstrated at that time.  The same 
overall disability picture prevailed when the Board revisited 
this issue in June 1988.  

However, mere disagreement with how the Board evaluated the 
facts before it is inadequate to raise a claim of clear and 
unmistakable error.  64 Fed. Reg. 2134, 2139 (1999) (to be 
codified at 38 C.F.R. § 20.1403(d)(3); see Luallen v. Brown, 
8 Vet. App. 92, 95 (1995).  It follows that the motion 
alleging clear and unmistakable error in the November 1984 
Board decision in failing to grant a 30 percent evaluation 
for the service-connected left thigh disability, effective 
from January 27, 1982, is without merit and must be denied.  

In so finding, the Board observes that the Board decisions 
challenged in this case were rendered prior to the effective 
date of the statute providing for judicial review of Board 
decisions.  Thus, the judicial precedent, such as those cases 
interpreting and elaborating on the duty to assist a claimant 
in the development of facts pertinent to his claim, were not 
in effect.  The Board members who considered the veteran's 
appeals in November 1984 and June 1988 included physicians 
who reviewed the evidence then of record and signed the 
decisions.  The decision of the Court holding that Board 
panels could consider only independent medical evidence to 
support their findings and could not rely on their own 
"unsubstantiated medical conclusions" was not rendered 
until 1991.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  However, a claim of clear and unmistakable error may 
not be based on opinions of the Court that formulate new 
interpretations of the law subsequent to the decision being 
challenged.  See 64 Fed. Reg. 2134, 2139 (1999) (to be 
codified at 38 C.F.R. § 20.1403(e)); Berger v. Brown, 10 Vet. 
App. 166, 170 (1997).  

Even if a breach of the duty to assist occurred at the time 
the Board considered the veteran's appeals in November 1984 
and June 1988, such a breach may not form a basis for a claim 
of clear and unmistakable error in prior Board decisions.  
See 64 Fed. Reg. 2134, 2139 (1999) (to be codified at 
38 C.F.R. § 20.1403(d)(2)); Caffrey v. Brown, 6 Vet. App. 
377, 383-84 (1994).  It follows that an earlier effective 
date for an increased evaluation for service-connected left 
thigh disability, based on clear and unmistakable error in 
November 1984 and June 1988 Board decisions, is not warranted 
and must be denied.  

B.  Left hip disability

The attorney-representative maintains, in essence, that the 
veteran is entitled to an earlier effective date for a grant 
of service connection for a left hip disorder because there 
was clear and unmistakable error in the Board decision of 
June 3, 1988, in failing to adjudicate a pending separate 
claim for service connection for left hip disability.  

The record shows that in a statement received in April 1985, 
the veteran reopened his claim for a rating greater than 10 
percent for his service-connected left thigh disability.  In 
a statement received in June 1985, the veteran claimed that 
he had experienced additional problems with his service-
connected leg condition since his 1983 surgery.  He said that 
pain had worked its way up into the hip and spine and caused 
severe headaches.  He requested that these factors be 
considered "adjunct to s/c leg."  

The record shows that when the veteran was hospitalized at a 
VA facility in June and July 1985, a CT scan was interpreted 
as showing evidence of bilateral foraminal stenosis at the 
lumbosacral level, which was greater on the left with 
definite impingement on the left L5 nerve root.  There was 
also evidence of minimal foraminal stenosis at the L4 
bilaterally, and there was mild to moderate degenerative 
change visualized at the L4-5 and L5-S1 facet joint.  It was 
reported that the veteran insisted on being treated for knee 
support, which he felt should include bracing of the entire 
left lower extremity.  It was explained to him that this 
could cause left leg atrophy, and a simple knee support was 
issued that the veteran returned.  He insisted on a long-leg 
brace, which was issued after consultation with a physician 
from the rehabilitation medicine service.  The diagnoses on 
discharge from the hospital in July 1985 included left L5 
radiculopathy due to spinal foraminal stenosis.  

In a rating decision dated in August 1985, service connection 
was denied for left L5 radiculopathy secondary to the 
service-connected left thigh disability.  The veteran was 
informed of this determination in a letter dated later in 
August, when he was advised that there was no reasonable 
medical basis to associate his left L5 radiculopathy, which 
resulted in his back and left hip pain, with his service-
connected left thigh disability.  

The veteran disagreed with the denial of his claim for 
service connection for a back disability, but he did not 
specifically disagree with the notification letter indicating 
that his left hip pain was associated with his low back 
disorder.  The Board denied the veteran's claim for service 
connection for a back disability in June 1988.  

The veteran's representative contended at an April 1996 
hearing that the veteran had continuously prosecuted a claim 
for service connection for a left hip disability since 1985.  
In the brief received in August 1998, the attorney-
representative maintained that the veteran's representative 
identified the veteran's hip pain as a separate ratable 
entity at a hearing in September 1986 and that the veteran 
provided in his testimony evidence of his hip pain since 
February 1983.  The transcript of the hearing, the attorney-
representative contends, constituted a claim for service 
connection for a separate ratable hip disorder.  

However, there is no showing that the veteran sought service 
connection for a hip disorder separate and distinct from the 
radicular symptoms associated with his diagnosed low back 
disorder, or separate and distinct from the symptoms 
associated with his service-connected left thigh disability.  
In his substantive appeal received in March 1986, the veteran 
claimed that his hip pain was service connected "in that it 
is connected to his left leg disability."  A review of the 
transcript of the September 1986 personal hearing shows that 
the veteran's representative stated that the issues were 
three in number:  Entitlement to an increased evaluation for 
service-connected left thigh disability; entitlement to a 
permanent and total rating for pension purposes; and "he is 
also entering as an issue, service connection for headaches, 
his hip pain, his low back disorder as the direct or 
proximate result of the service-connected left knee or thigh 
disorder."  The veteran testified that his left hip pain 
began in 1983 and resulted from his left thigh wound, 
although he also testified that a treating physician seemed 
to regard the hip pain as a radicular symptom of his low back 
disorder.  

The evidence submitted by the veteran following the hearing 
was in conflict as to the existence of a separate and 
distinct left hip disability.  Although there were 
indications of minimal osteoarthritis of the left hip and of 
a "snapping iliotibial band" over the region of the left 
greater trochanter, his case was felt to be complicated, and 
a definitive diagnosis of left hip disability was not 
entered.  Indeed, there was subsequent medical opinion to the 
effect that the hip pain was in fact due to nerve root 
impingement at L5 on the left.  In any case, the matter was 
resolved when the Board denied service connection for a back 
disability in June 1988 and also denied a rating in excess of 
10 percent for the service-connected left thigh disability.  
The Board noted the complaint of left hip pain and, it 
appears, treated the complaint of left hip pain as a symptom 
of either the low back or left thigh disorders.  Insofar as 
service connection was subsequently granted for left hip pain 
as secondary to the service-connected left thigh disability, 
the Board is of the opinion that the June 1988 Board decision 
constituted, in essence, a final denial of the claim for 
service connection for left hip pain raised at the hearing on 
September 22, 1986.  Cf. Matter of Smith, 10 Vet. App. 311, 
314 (1997) (where Board fails to adjudicate a claim that was 
reasonably raised before it, the net outcome for the claimant 
amounts to denial of the benefit sought and constitutes a 
final adverse Board decision with respect to that claim).  

Looked at another way, it would seem that the Board in June 
1988 treated the left hip pain as a symptom of the low back 
or left thigh disorders and not as a separate ratable 
disability.  This is implicit in its decision.  The attorney-
representative contends that there was a claim involving a 
left hip disorder as a separate ratable entity, but this 
constitutes nothing more than a dispute over the 
interpretation of the medical evidence.  The fact that the RO 
later service connected a left hip disorder classified as 
left trochanteric bursitis means only that a separate ratable 
disability was later diagnosed.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision does not constitute clear and unmistakable error 
under the law.  64 Fed. Reg. 2134, 2139 (1999) (to be 
codified at 38 C.F.R. § 20.1403(d)(1)).  In the absence of 
clear and unmistakable error in the Board decision of June 3, 
1988, an effective date earlier than March 25, 1991, for a 
grant of service connection for left hip disability as a 
separate claim is not warranted and must be denied.  

C.  Back disability

It is contended that an effective date earlier than March 25, 
1991, is warranted for a grant of service connection for back 
disability due to clear and unmistakable error in the Board 
decision of June 3, 1988, denying service connection for a 
back disorder.  

In a rating decision dated in August 1985, service connection 
was denied for L5 radiculopathy secondary to service-
connected left thigh disability.  The veteran was informed of 
this determination in a letter dated later the same month.  
His representative filed a notice of disagreement with this 
determination in October 1985, initiating an appeal that the 
veteran subsequently perfected.  However, in a decision dated 
in June 1988, the Board denied service connection for a back 
disability, including as secondary to the service-connected 
left thigh disability.  The Board's decision was final based 
on the evidence then of record.  38 U.S.C.A. §§ 7103, 7104; 
38 C.F.R. § 20.1100.  

The veteran through his representative filed an application 
to reopen his claim for service connection for low back 
disability in April 1991, and additional evidence, including 
the opinion of a VA orthopedist, was received in support of 
the claim.  The RO initially denied the application in a 
rating decision dated in August 1991.  In September 1993, 
however, the Board found that new and material evidence had 
been received to reopen the claim of entitlement to service 
connection for low back disability.  The case was remanded to 
the RO for consideration of the claim on a de novo basis.  

The RO later in September granted service connection for 
degenerative changes of the lumbar spine and assigned a 20 
percent rating under diagnostic codes 5293 and 5295, 
effective from April 30, 1991.  However, a rating decision 
dated in March 1997 established March 25, 1991, as the 
effective date for service connection for the low back 
disability and made the 20 percent evaluation effective from 
that date under Diagnostic Code 5293.  

Under the law, the effective date for a grant of service 
connection on the basis of the receipt of new and material 
evidence following a final prior disallowance is the date of 
receipt of the application to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  A claimant may not receive an effective 
date earlier than the date of his application to reopen his 
claim.  Smith v. West, 11 Vet. App. 134, 138 (1998); see 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993) (effective date 
for reopened claim cannot be the date of the original claim).  

A review of the record shows that the RO assigned the 
earliest possible effective date for a grant of service 
connection based on a reopened claim, in the absence of clear 
and unmistakable error in the Board decision of June 1988.  
The claim of clear and unmistakable error in the prior Board 
decision again involves a dispute over how the Board weighed 
and evaluated the evidence then before it.  The Board found 
that the degenerative disk disease of the lumbosacral spine 
then demonstrated was not shown to have been present until 
many years following service and that the medical evidence 
did not indicate that the veteran's back disability developed 
as a consequence of his service-connected left thigh 
disability.  It was only when an opinion from a VA 
orthopedist was received in June 1993 associating the 
veteran's low back disability with his altered gait due to 
his service-connected left thigh and knee disability that 
service connection was felt to be warranted.  However, that 
evidence was not before the Board in June 1988.  

The thrust of the contention that the June 1988 Board 
decision was clearly and unmistakably erroneous is again 
predicated on a dispute over the interpretation of medical 
evidence.  A review of the record demonstrates that the 
Board's findings were hardly unsupported and that the 
subsequent grant of service connection for low back 
disability was based fundamentally on an opinion that was 
itself not unequivocal.  In his June 1993 opinion, the VA 
orthopedist stated that "the abnormality of gait, that 
cannot be dissociated from the veteran's service[-]connected 
left knee disorder, is likely to be one factor in causing 
increased wear of the joints of the lumbosacral spine."  
(Emphasis added.)  The fact that the Board in June 1988 
evaluated the evidence differently is not grounds for 
reversing its determination now.  64 Fed. Reg. 2134, 2139 
(1999) (to be codified at 38 C.F.R. § 20.1403(d)(3); see 
Luallen v. Brown, 8 Vet. App. at 95.  

D.  Total compensation rating based on unemployability

A total compensation rating based on unemployability was 
initially granted by a rating decision dated in August 1995, 
effective from the date of receipt of a formal claim for that 
benefit the previous June.  In March 1997, the RO granted an 
effective date of March 25, 1991, for the assignment of a 
total compensation rating based on unemployability.  

The attorney-representative alleges that the Board in June 
1988 committed clear and unmistakable error in failing to 
adjudicate the veteran's pending claim of entitlement to a 
total compensation rating based on unemployability.  

A review of the record shows that in a statement received on 
June 21, 1985, the veteran reported that he had been unable 
to work in gainful employment since surgery on his service-
connected left leg in 1983.  He said that as a consequence, 
he was in the process of selling his farm and the rest of his 
equipment.  This statement was sufficiently specific to put 
the RO on notice that the veteran was claiming entitlement to 
a total compensation rating based on unemployability.  See 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  However, 
the RO did not then forward to the veteran a formal 
application form (VA Form 21-8940) for a total compensation 
rating based on unemployability.  If a formal claim is 
received within a year from the date it is sent to the 
veteran, the formal claim is deemed filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).  
However, in this case, the one-year filing period under 38 
C.F.R. § 3.155(a) for submission of a formal claim did not 
begin to run.  The initial formal claim for a total 
compensation rating based on unemployability (VA Form 21-
8940) was not received until June 23, 1995, when it was 
submitted by the veteran's representative.  Since the one-
year period for filing a formal claim was never triggered, 
the informal claim received on June 21, 1985, must be 
accepted, as a matter of law, as the date of the claim for a 
total compensation rating for purposes of determining an 
effective date under controlling law and regulations.  
Servello v. Derwinski, 3 Vet. App. at 200.  

The effective date of an award of a total compensation rating 
based on unemployability is the earliest date as of which it 
is factually ascertainable that an increase in disability has 
occurred if the claim is received within a year from that 
date; otherwise, the effective date is the later of the date 
of increase in disability or the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
The Board in the companion case (Docket Number 94-47 193) 
therefore reviewed de novo the evidence of record between 
June 21, 1984, and March 25, 1991, the effective date of the 
grant of a total compensation rating, and found that it was 
not factually ascertainable prior to March 25, 1991, that the 
veteran was unemployable due solely to his service-connected 
disabilities.  

The issue of entitlement to a total compensation rating based 
on unemployability, though present in the record as of 1985, 
was not before the Board in June 1988, when it rendered its 
decision with respect to other issues, including entitlement 
to a permanent and total rating for pension purposes.  The 
assertion that the veteran thought that he was claiming 
entitlement to a total compensation rating based on 
unemployability when he filed his claim for nonservice-
connected pension benefits is simply not persuasive.  He did 
not dispute the resolution of this claim, only the effective 
date assigned for the grant of a permanent and total rating 
for pension purposes.  He did not appeal the failure of the 
RO to grant a total compensation rating based on 
unemployability.  The total rating issue was thus not 
developed for appellate consideration, as required by 
statute, before the Board could assume jurisdiction of the 
issue.  See 38 U.S.C.A. § 7105 (West 1991) (unchanged from 
1988, when it was designated § 4005).  It can hardly be 
maintained that the Board committed clear and unmistakable 
error in failing to adjudicate a claim that was not properly 
before it in June 1988.  (The Board notes that the Court's 
decision in Matter of Smith, 10 Vet. App. at 314, does not 
have retroactive effect under the holding in Berger v. Brown, 
10 Vet. App. at 170.)  

It follows that an effective date earlier than March 25, 
1991, for assignment of a total compensation rating based on 
unemployability due to clear and unmistakable error in a June 
1988 Board decision is not warranted and must be denied.  


ORDER

An effective date earlier than March 25, 1991, for the 
assignment of a 30 percent rating for left thigh disability, 
based on clear and unmistakable error in November 1984 and 
June 1988 Board decisions, is denied.  

An effective date earlier than March 25, 1991, for a grant of 
service connection for left hip disability as a separate 
claim, based on clear and unmistakable error in a June 1988 
Board decision, is denied.  

An effective date earlier than March 25, 1991, for a grant of 
service connection for back disability, based on clear and 
unmistakable error in a June 1988 Board decision, is denied.  

An effective date earlier than March 25, 1991, for assignment 
of a total compensation rating based on unemployability, 
based on clear and unmistakable error in a June 1988 Board 
decision, is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



Error! Not a valid link.


